           Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
ROSENFIELD & COMPANY, PLLC,                                             :
                                                                        :
                           Plaintiff,                                   :
                                                                        :
                  v.                                                    :   Case No. 1:21-cv-03858
                                                                        :
TRACHTENBERG RODES & FRIEDBERG LLP,                                     :   ANSWER
STAR AUTO SALES OF BAYSIDE, INC.                                        :
    (d/b/a STAR TOYOTA OF BAYSIDE),                                     :
STAR AUTO SALES OF QUEENS, LLC                                          :
     (d/b/a STAR SUBARU),                                               :
STAR HYUNDAI LLC (d/b/a STAR HYUNDAI),                                  :
STAR NISSAN, INC. (d/b/a STAR NISSAN),                                  :
METRO CHRYSLER PLYMOUTH INC.                                            :
    (d/b/a STAR CHYRSLER JEEP DODGE),                                   :
STAR AUTO SALES OF QUEENS COUNTY LLC                                    :
    (d/b/a STAR FIAT), and                                              :
STAR AUTO SALES OF QUEENS VILLAGE LLC                                   :
    (d/b/a STAR MITSUBISHI),                                            :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------x

                 Defendant Trachtenberg Rodes & Friedberg LLP (“TRF”) responds to the

complaint (the “Complaint”) as follows:

                                     ANSWERING ALLEGATIONS

                                As to the Nature of the Action Allegations

                 1.       TRF denies the allegations set forth in Paragraph 1 of the Complaint,

except admits that plaintiff Rosenfield & Company, PLLC (“Plaintiff” or “Rosenfield”) purports

to bring an action for breach of contract and/or unjust enrichment against the seven automobile

dealerships named in the caption (the “Star Auto Group”) and TRF, counsel to the Star Auto

Group in an action against their former accountants (the “Voynow Litigation”), for which

Plaintiff acted as, among other things, a consulting expert.
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 2 of 15




                           As to the Jurisdiction and Venue Allegations

                2.      To the extent the allegations set forth against TRF in Paragraph 2 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations set forth therein, except denies information or belief sufficient to respond to the

assertion that there is “complete diversity” among all parties.

                3.      To the extent the allegations set forth against TRF in Paragraph 3 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations set forth therein, except admits that TRF transacts business in New York.

                4.      To the extent the allegations set forth against TRF in Paragraph 4 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations set forth therein.

                                    As to the Party Allegations

                5.      TRF denies information or belief sufficient to admit or deny the

allegations set forth in Paragraph 5 of the Complaint.

                6.      TRF admits the allegations set forth in Paragraph 6 of the Complaint.

                7.      TRF neither admits nor denies the allegations set forth in Paragraph 7 of

the Complaint as they are addressed to the Star Auto Group.

                8.      TRF neither admits nor denies the allegations set forth in Paragraph 8 of

the Complaint as they are addressed to the Star Auto Group.

                9.      TRF neither admits nor denies the allegations set forth in Paragraph 9 of

the Complaint as they are addressed to the Star Auto Group.

                10.     TRF neither admits nor denies the allegations set forth in Paragraph 10 of

the Complaint as they are addressed to the Star Auto Group.



                                                  2
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 3 of 15




               11.     TRF neither admits nor denies the allegations set forth in Paragraph 11 of

the Complaint as they are addressed to the Star Auto Group.

               12.     TRF neither admits nor denies the allegations set forth in Paragraph 12 of

the Complaint as they are addressed to the Star Auto Group.

               13.     TRF neither admits nor denies the allegations set forth in Paragraph 13 of

the Complaint as they are addressed to the Star Auto Group.

                                 As to the “General” Allegations

               14.     TRF neither admits nor denies the allegations set forth in Paragraph 14 of

the Complaint as they are addressed to the Star Auto Group.

               15.     TRF denies the allegations set forth in Paragraph 15 of the Complaint and

avers as follows: (i) Plaintiff had been retained by and was providing various services to the Star

Auto Group prior to TRF’s involvement with the Star Auto Group, (ii) TRF was retained to

represent the Star Auto Group in its action against its former accountants (the “Voynow

Litigation”) by way of a letter of engagement (the “TRF Engagement Letter”) in December

2017, (iii) Plaintiff provided various consulting services to TRF in connection with the Voynow

Litigation starting as early as December 2017, (iv) as to all such services, Plaintiff billed and was

paid by the Star Auto Group directly, (v) TRF sought to formalize Plaintiff’s engagement as a

“consulting expert” in the Voynow Litigation in October 2019, (vi) TRF prepared and circulated

the “Rosenfield Engagement Letter” referred to in Paragraph 15 of the Complaint and attached

thereto as Exhibit A to Plaintiff and the Star Auto Group for that purpose in October 2019, (vii)

the Rosenfield Engagement Letter stipulates that Plaintiff’s fees “will be based upon the hourly

rates previously established” by the “Client,” i.e., the Star Auto Group, and (viii) the Rosenfield

Engagement Letter further stipulates repeatedly that Plaintiff shall remit all statements for



                                                  3
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 4 of 15




services only to the “Client” and that the “Client” will be “solely responsible for payment of all

such fees and expenses.” TRF respectfully refers the Court to the Rosenfield Engagement Letter

and all related correspondence for a complete statement of its terms and contents in context.

               16.     In response to the allegations set forth in Paragraph 16 of the Complaint,

TRF respectfully refers the Court to the Rosenfield Engagement Letter for a complete statement

of its terms and contents.

               17.     In response to the allegations set forth in Paragraph 17 of the Complaint,

TRF respectfully refers the Court to the Rosenfield Engagement Letter for a complete statement

of its terms and contents.

               18.     In response to the allegations set forth in Paragraph 18 of the Complaint,

TRF respectfully refers the Court to the Rosenfield Engagement Letter for a complete statement

of its terms and contents.

               19.     In response to the allegations set forth in Paragraph 19 of the Complaint,

TRF respectfully refers the Court to the Rosenfield Engagement Letter for a complete statement

of its contents and admits that Plaintiff agreed, as it pleads in Paragraph 19, that all references to

the “Client” and the “Star Auto Companies” in the “Engagement Letter” in fact referred to the

Star Auto Group companies that were plaintiffs in the Voynow Litigation.

               20.     TRF admits the allegation set forth in Paragraph 20 of the Complaint

regarding its signature, and denies information or belief sufficient to respond to the remaining

allegations therein.

               21.     To the extent the allegations set forth against TRF in Paragraph 21 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations therein, refers the Court to the Rosenfield Engagement Letter and avers that it acted



                                                  4
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 5 of 15




all relevant times with the authority of its clients and within the scope of its representation of the

clients in the Voynow Litigation.

                22.     To the extent the allegations set forth against TRF in Paragraph 22 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations therein, refers the Court to the Rosenfield Engagement Letter and avers that it acted

all relevant times with the authority of its clients and within the scope of its representation of the

clients in the Voynow Litigation.

                23.     To the extent the allegations set forth against TRF in Paragraph 23 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations therein, refers the Court to the Rosenfield Engagement Letter and avers that it acted

all relevant times with the authority of its clients and within the scope of its representation of the

clients in the Voynow Litigation.

                24.     To the extent the allegations set forth against TRF in Paragraph 24 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations therein, refers the Court to the Rosenfield Engagement Letter and avers that it acted

all relevant times with the authority of its clients and within the scope of its representation of the

clients in the Voynow Litigation.

                25.     TRF denies the allegations set forth in Paragraph 25 of the Complaint, and

respectfully refers the Court to the correspondence referenced therein for a complete statement of

the requests to Plaintiff set forth therein.

                26.     TRF denies the allegations set forth in Paragraph 26 of the Complaint, and

respectfully refers the Court to the correspondence between TRF and Plaintiff regarding its

request for services set forth therein.



                                                  5
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 6 of 15




                27.       TRF denies the allegations set forth in Paragraph 27 of the Complaint, and

avers that (i) Plaintiff failed to perform as TRF directed, (ii) Plaintiff sought to perform and

charge for various services that were not requested or authorized by TRF or the Star Auto Group,

(iii) Plaintiff charged excessive and unjustified amounts for services it claimed it did perform,

(iv) Plaintiff ran up enormous fees in a very short time without approval, authorization or value,

(v) Plaintiff sought to bill under the scope of the Voynow Litigation various services that had

nothing to do with TRF’s representation or the Voynow Litigation, and (vi) Plaintiff otherwise

failed to perform services for the Star Auto Group in a competent or valuable manner in various

other ways.

                28.       TRF denies the allegations set forth in Paragraph 28 of the Complaint.

                29.       TRF denies the allegations set forth in Paragraph 29 of the Complaint,

except admits that the Star Auto Group rightfully and properly refused to pay Plaintiff’s invoices

for litigation support.

                30.       In response to the allegations set forth in Paragraph 30 of the Complaint,

TRF respectfully refers the Court to the pleading referenced therein for a complete statement of

its contents.

                31.       In response to the allegations set forth in Paragraph 31 of the Complaint,

TRF respectfully refers the Court to the removal papers and Offer of Judgment referenced

therein for a complete statement of its contents.

                32.       In response to the allegations set forth in Paragraph 32 of the Complaint,

TRF respectfully refers the Court to the documents referenced therein for a complete statement

of their contents.




                                                    6
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 7 of 15




                33.     To the extent that the allegations of Paragraph 33 do not refer to TRF, no

response is required, except that TRF avers the Star Auto Group rightfully and properly refused

to pay Plaintiff’s invoices for purported litigation support.

                34.     To the extent the allegations set forth against TRF in Paragraph 34 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations set forth therein.

                35.     To the extent the allegations set forth against TRF in Paragraph 35 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations set forth therein.

                36.     To the extent the allegations set forth against TRF in Paragraph 36 of the

Complaint assert a legal conclusion, no response is required. Otherwise, TRF denies the

allegations set forth therein.

                37.     TRF denies the allegations set forth in Paragraph 37 of the Complaint,

except admits that the Star Auto Group rightfully and properly refused to pay Plaintiff’s invoices

for litigation support referenced and attached to the Complaint as Exhibit B.

                38.     TRF denies the allegations set forth in Paragraph 38 of the Complaint.

                39.     TRF denies the allegations set forth in Paragraph 39 of the Complaint.

                          As To Count I Against The “Star Auto Group”
                                   For Breach Of Contract

                40.     In response to the Paragraph 40 of the Complaint, TRF incorporates by

reference and realleges all of its preceding answering allegations.

                41.     To the extent the allegations set forth in Paragraph 41 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                                                  7
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 8 of 15




                42.     To the extent the allegations set forth in Paragraph 42 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                43.     To the extent the allegations set forth in Paragraph 43 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                44.     To the extent the allegations set forth in Paragraph 44 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                45.     To the extent the allegations set forth in Paragraph 45 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                         As To Count II Against The “Star Auto Group”
                         For Unjust Enrichment/Implied-In-Law Contact

                46.     In response to the Paragraph 46 of the Complaint, TRF incorporates by

reference and realleges all of its preceding answering allegations.

                47.     To the extent the allegations set forth in Paragraph 47 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                48.     To the extent the allegations set forth in Paragraph 48 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.




                                                 8
          Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 9 of 15




                49.     To the extent the allegations set forth in Paragraph 49 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                50.     To the extent the allegations set forth in Paragraph 50 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                51.     To the extent the allegations set forth in Paragraph 51 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                52.     To the extent the allegations set forth in Paragraph 52 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                         As To Count III Against The “Star Auto Group”
                          For Quantum Meruit/Implied-In-Fact Contact

                53.     In response to the Paragraph 53 of the Complaint, TRF incorporates by

reference and realleges all of its preceding answering allegations.

                54.     To the extent the allegations set forth in Paragraph 54 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                55.     To the extent the allegations set forth in Paragraph 55 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.




                                                 9
         Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 10 of 15




                56.     To the extent the allegations set forth in Paragraph 56 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                57.     To the extent the allegations set forth in Paragraph 57 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                58.     To the extent the allegations set forth in Paragraph 58 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                59.     To the extent the allegations set forth in Paragraph 59 of the Complaint are

asserted against the Star Auto Group, no response from TRF is required. Otherwise, TRF denies

the allegations set forth therein.

                                     As To Count IV Against TRF
                                       For Breach Of Contract

                60.     In response to the Paragraph 60 of the Complaint, TRF incorporates by

reference and realleges all of its preceding answering allegations.

                61.     TRF denies the allegations set forth in Paragraph 61 of the Complaint,

except admits that Plaintiff purports to bring this action as alleged.

                62.     TRF denies the allegations set forth in Paragraph 62 of the Complaint, and

respectfully refers the Court to the Rosenfield Engagement Letter for a complete statement of its

terms and contents.

                63.     TRF denies the allegations set forth in Paragraph 63 of the Complaint.

                64.     TRF denies the allegations set forth in Paragraph 64 of the Complaint.

                65.     TRF denies the allegations set forth in Paragraph 65 of the Complaint.

                                                 10
         Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 11 of 15




                                 As To Count V Against TRF
                        For Unjust Enrichment/Implied-In-Law Contact

               66.     In response to the Paragraph 66 of the Complaint, TRF incorporates by

reference and realleges all of its preceding answering allegations.

               67.     TRF denies the allegations set forth in Paragraph 67 of the Complaint,

except admits that Plaintiff purports to bring this action as alleged.

               68.     TRF denies the allegations set forth in Paragraph 68 of the Complaint.

               69.     TRF denies the allegations set forth in Paragraph 69 of the Complaint.

               70.     TRF denies the allegations set forth in Paragraph 70 of the Complaint.

               71.     TRF denies the allegations set forth in Paragraph 71 of the Complaint.

               72.     TRF denies the allegations set forth in Paragraph 72 of the Complaint.

                                As To Count VI Against TRF
                         For Quantum Meruit/Implied-In-Fact Contact

               73.     In response to the Paragraph 73 of the Complaint, TRF incorporates by

reference and realleges all of its preceding answering allegations.

               74.     TRF denies the allegations set forth in Paragraph 74 of the Complaint,

except admits that Plaintiff purports to bring this action as alleged.

               75.     TRF denies the allegations set forth in Paragraph 75 of the Complaint.

               76.     TRF denies the allegations set forth in Paragraph 76 of the Complaint.

               77.     TRF denies the allegations set forth in Paragraph 77 of the Complaint.

               78.     TRF denies the allegations set forth in Paragraph 78 of the Complaint.

               79.     TRF denies the allegations set forth in Paragraph 79 of the Complaint.




                                                 11
            Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 12 of 15




                                   AFFIRMATIVE DEFENSES

                  1.    The Complaint fails to state a claim against TRF upon which relief may be

granted.

                  2.    The claims in the Complaint are barred, in whole or in part, by res

judicata.

                  3.    The claims in the Complaint are barred, in whole or in part, by equitable

estoppel.

                  4.    The claims in the Complaint are barred, in whole or in part, by unclean

hands.

                  5.    The claims in the Complaint are barred, in whole or in part, by laches.

                FIRST CROSS-CLAIM AGAINST THE STAR AUTO GROUP
                            (Contribution/Indemnification)

                  1.    TRF incorporates and realleges the foregoing answering allegations in

connection with this First Cross-Claim.

                  2.    The Star Auto Group engaged TRF to represent it in connection with the

Voynow Litigation.

                  3.    The TRF Engagement Letter provides in relevant part that the Star Auto

Group agrees to reimburse TRF for expenses incurred on its behalf throughout the

representation.

                  4.    At all relevant times, the Star Auto Group authorized TRF to use the

services of and/or retain Plaintiff as a consulting expert in connection with that representation.

                  5.    At all relevant times, the Star Auto Group was fully aware of and

participated in all such interactions and in fact paid all Plaintiff invoices directly for all such




                                                   12
         Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 13 of 15




services, until the invoices that give rise to this action were purportedly stated and immediately

objected to.

                6.       As alleged above in response to the allegations of Paragraph 27 of the

Complaint and otherwise, TRF denies that Plaintiff is entitled to any recovery in this action

against TRF or the Star Auto Group for the disputed invoices and avers that the Star Auto Group

rightfully and properly refused to pay them for the reasons set forth above and to be further

demonstrated at trial.

                7.       However, if Plaintiff succeeds in this action to hold TRF liable for any

portion of fees or other charges it seeks to collect for its purported work on the Voynow

Litigation or otherwise, TRF should be reimbursed for any such amounts by the Star Auto Group

by contract or otherwise.

                8.       By reason of the foregoing, if and to the extent Plaintiff succeeds in any

action against TRF for any portion of fees or charges it now claims in connection with its

purported work on the Voynow Litigation or otherwise, the Star Auto Group must reimburse

TRF for any and all such amounts.

               SECOND CROSS-CLAIM AGAINST THE STAR AUTO GROUP
                               (Breach of Contract)

                9.       TRF incorporates and realleges the foregoing allegations in connection

with this Second Cross-Claim.

                10.      Pursuant to the TRF Engagement Letter, TRF provided legal services to

the Star Auto Group for the period from December 1, 2017 through approximately December 11,

2020.

                11.      On December 18, 2020, the Star Auto Group terminated TRF’s

engagement.

                                                  13
         Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 14 of 15




               12.     At the time of the termination, TRF had open and unpaid invoices issued

to the Star Auto Group in the aggregate amount of $38,103.52.

               13.     To facilitate the transfer of the file to the Star Auto Group’s new counsel

in the Voynow Litigation, the Milman Labuda Law Group PLLC, the Star Auto Group promised

to pay a portion of the outstanding amount promptly and to pay the remaining balance once the

transfer of the file materials was complete.

               14.     Thereafter, the Star Auto Group made a partial payment of $25,944.22,

and TRF in fact transferred the file in good order to Milman Labuda based on the assurances

from the Star Auto Company and Milman Labuda partner Richard Milman that the remainder

would be paid promptly following the transfer.

               15.     Despite TRF’s good faith transfer and cooperation during the transition,

however, the Star Auto Group has failed to and refused to make final payment in the amount of

$12,159.30, which amount remains due and owing under the TRF Engagement Letter.

               16.     By reason of the foregoing, the Star Auto Group is liable to TRF for

breach of contract for $12,159.30, plus interest and attorneys’ fees.

              THIRD CROSS-CLAIM AGAINST THE STAR AUTO GROUP
                               (Account Stated)

               17.     TRF incorporates and realleges the foregoing allegations in connection

with this Third Cross-Claim.

               18.     TRF stated all invoices to the Star Auto Group in the ordinary course,

including its final invoice number 8856 for $38,103.52.

               19.     At no time did the Star Auto Group object to TRF’s final invoice (or any

other invoice) or otherwise dispute the account. In fact, the Star Auto Group made a substantial




                                                 14
         Case 1:21-cv-03858-VM Document 29 Filed 05/27/21 Page 15 of 15




partial payment of $24,944.22 towards the balance of the invoice and promised to pay the rest in

due course.

               20.    By reason of the foregoing, the Star Auto Group is liable to TRF for

account stated in the amount of $12,159.30, plus interest and attorneys’ fees.

               WHEREFORE, defendant Trachtenberg Rodes & Friedberg LLP respectfully

demands judgment dismissing the Complaint as against it in its entirety and judgment in its favor

on its cross-claims against the Star Auto Group, together with the costs and disbursements of this

action and any such other and further relief as this Court deems equitable and just.

Dated:   New York, New York
         May 27, 2021

                                             Respectfully submitted,

                                             TRACHTENBERG RODES & FRIEDBERG LLP

                                             By:_____________________________
                                                   Barry J. Friedberg (BF7337)

                                             420 Lexington Avenue, Suite 2800
                                             New York, New York 10170
                                             (212) 972-2929




                                                15
